                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                             ROME DIVISION

           UNITED STATES OF AMERICA,


           v.                        CIVIL ACTION FILE NO.
                                     4:17-CR-00038-HLM-WEJ

           MICHAEL ANTHONY BARR and
           NADYA IVETTE DIAZ,

                Defendants.

                                   ORDER

                This case is before the Court on Defendants Michael

           Anthony Barr and Nadya Ivette Diaz's Motions to Suppress

           Evidence [21, 71], as well as on the Non-Final Report and

           Recommendation of United States Magistrate Judge Walter

           E. Johnson [83] and Defendants' Objections to the Non-

           Final Report and Recommendation [86, 87].

AO 72A

(Rev.8/8

2)
           I.   Standard of Review

                When reviewing a magistrate judge's report and

           recommendation, 28 U.S.C. § 636 requires the district court

           to conduct "a de novo determination of those portions of the

           report . . . to which objection is made."         28 U.S.C. §

           636(b)(1). The Court therefore must conduct a de novo

           review of the report and recommendation if a party files a

           "proper, specific objection" to a factual finding contained

           therein. Macort v. Prem, Inc., 208 F. App'x 781, 784 (11th

           Cir. 2006); United States v. Gaddy, 894 F.2d 1307, 1315

           (11th Cir. 1990).

                If no party files a timely objection to a factual finding in

           the report and recommendation, the Court reviews that

           finding for clear error. Macort, 208 F. Appx. at 784. Legal

                                          2
AO 72A

(Rev.8/8

2)
            conclusions, of course, are subject to de nova review even

            if no party specifically objects. United States v. Keel, 164 F.

            Appx. 958, 961 (11th Cir. 2006); United States v. Warren,

            687 F.2d 347, 347 (11th Cir. 1982).

            II.   Background

                  A.   Procedural Background

                  On June 12, 2018, a grand jury in the Northern District

            of Georgia returned a nine-count Superseding Indictment

            against Defendant Barr and Defendant Diaz. (Superseding

            Indictment (Docket Entry No. 1).) The indictment charged

            both Defendants with knowingly and willfully conspiring, in

            violation of 18 U.S.C. § 371, for Defendant Barr to possess

            firearms after being convicted of a felony, in violation of 18

            U.S.C. §§ 2 and 922(g)(1). (Id.)

                                           3
AO 72A

(Rev. 8/8

2)
                The indictment also charged Defendant Barr with

           additional offenses: (1) possession of a silencer that was

           not registered to him, in violation of 26 U.S.C. §§ 5861(d),

           5845(a)(7), and 5871; (2) possessing a shotgun with a

           barrel of less than eighteen (18) inches in length, in violation

           of 26 U.S.C. §§ 5861(d), 5845(a)(2), and 5871; (3)

           possession of a firearm while being an unlawful user of a

           controlled substance, in violation of 18 U.S.C. § 922(g)(3);

           and (4) unlawfully using the identity "C.F." to obtain a

           temporary motor vehicle registration, in violation of 18

           U.S.C. § 1028(a)(7) and in violation of Georgia law as

           codified at 0.C.G.A. § 16-10-71. (Id.)

                Defendant Barr and Defendant Diaz filed Motions to

           Suppress Evidence on March 15, 2018 and August 23,

                                          4
AO 72A

(Rev.8/8

2)
           2018, respectively. (Def. Barr's Mot. to Suppress (Docket

           Entry No. 21); Def. Diaz's Mot. to Suppress (Docket Entry

           No. 71).) Judge Johnson conducted an evidentiary hearing

           concerning these matters on May 14, 2018, (Docket Entry

           No. 28), which the Court Reporter has transcribed. (Tr.

           (Docket Entry No. 34).)

               On October 17, 2018, Judge Johnson issued his Non-

           Final Report and Recommendation on Defendants' Motions

           to Suppress.    (Non-Final Report & Recommendation

           (Docket Entry No. 83).) He recommended that the Court

           deny both Motions. Defendant Barr and Defendant Diaz

           filed their Objections to the Non-Final Report and

           Recommendation on October 30, 2018 and October 31,

           2018, respectively. (Def. Barr's Objs. (Docket Entry No.

                                       5
AO 72A

(Rev.8/8

2)
           86); Def. Diaz's Objs. (Docket Entry No. 87).) The Court

           therefore finds this matter ripe for resolution.

               B.   Factual Background

               During the summer of 2017, officers of the Whitfield

           County Sheriff's Office (the "Sheriff's Office") became aware

           that Mr. Barr was living at 4979 Mitchell Bridge Road as a

           fugitivel under the assumed name "Carlos Fonseca." (Tr.

           5-14.)   Ms. Diaz also resided on the property, which

           included pasturelands, woodlands, a pond, a shooting

           range, and multiple outbuildings. (Id.)




                1   At the time, Mr. Barr was the subject of
           outstanding warrants issued by the City of Sandy Springs,
           including multiple arrest warrants and a probation/parole
           warrant. (Tr. at 10.)
                                          6
AO 72A

(Rev.8/8

2)
                Mr. Barr came to the attention of the Sheriff's Office

           when Sergeant Wes Gibson and a family member, who

           knew Mr. Barr as "Carlos," began working for Mr. Barr part-

           time caring for horses. (Tr. at 6-7.) Sergeant Gibson

           noticed that Mr. Barr and Ms. Diaz spent large amounts of

           money on the farm, but they declined to say how they made

           their money. (Id. at 7.) Sergeant Gibson at times observed

           Mr. Barr with a pistol on his side and on one occasion

           noticed a hunting rifle in the house. (Id. at 6, 51-52.) Mr.

           Barr and Ms. Diaz distanced themselves from Sergeant

           Gibson after learning that he worked for the Sheriff's Office.

           (Id. at 7.)

                In March 2017, Deputy Chip Hackney received

           information that Mr. Barr lived on the property, was the

                                         7
AO 72A

(Rev.8/8

2)
           subject of outstanding warrants, and was involved in

           domestic violence issues with Ms. Diaz.          (Tr. at 8-9.)

           Deputy Hackney subsequently visited the residence several

           times and encountered Mr. Barr and Ms. Diaz separately,

           both of whom retreated into the house. (Id. at 9-10, 68.)

           During one such incident, Deputy Hackney observed an

           empty holster at Mr. Barr's side. (Id.)

               In August 2017, Detective Rickey Holmes became the

           lead officer in this investigation. (Tr. at 5-6, 11.) To confirm

           Mr. Barr's identity, Detective Holmes and Detective

           Cameron Cox visited the residence in plain clothes on

           August 23, 2017. (Id. at 11-14.) Mr. Barr answered the

           door that day, identified himself as "Carlos," and engaged

           in a conversation with the detectives about purchasing

                                          8
AO 72A

(Rev.8/8

2)
           livestock. (Id. at 12-13.) Mr. Barr wore an empty holster on

           his hip, and the detectives felt certain after this encounter

           that they had positively identified Mr. Barr. (Id. at 13-14.)

                   On August 31, 2017, Detective Holmes led an

           operation to arrest Mr. Barr under the outstanding warrants.

           (Tr. at 14-16.) The officers participating in that operation

           observed Mr. Barr outside his residence at 10:20 a.m., as

           he attempted to corral a horse into a fenced pasture. (Id. at

           16-19.) Detective Holmes then gave the order to take Mr.

           Barr into custody. (Id. at 19-22.) Officers arrested Mr. Barr

           at a short distance from his house and placed him in flex

           ties.     Detective Holmes then approached, introduced

           himself to Mr. Barr, and advised him of his Miranda rights.

           (Id. at 22, 69.)

                                         9
AO 72A

(Rev.8/8

2)
               Detective Holmes asked Mr. Barr his name, to which

           Mr. Barr responded "I, uh, I obviously need an attorney. I

           mean, I don't even know what this is about, sir. . . ."(Gov't

           Ex. 1 at 10:22:40-10:22:52; Tr. at 22-23, 69.) When asked

           if his name was Michael Anthony Barr, Mr. Barr declined to

           answer and asked, "What in the world is this?" (Gov't Ex.

           1 at 10:22:52-10:22:59.) Mr. Barr stated that he recognized

           Detective Holmes, who acknowledged that he had "come up

           here asking about a goat the other day." (Id. at 10:23:05-

           10:23:55; Tr. at 21.) Detective Holmes again asked Mr.

           Barr if he was Michael Anthony Barr, to which Mr. Barr

           shook his head in the negative. (Gov't Ex. 1 at 10:23:05-

           10:24:04.)




                                        10
AO 72A

(Rev.8/8

2)
                  During Mr. Barr's arrest, a man named Michael

           Hawkins approached the officers, and Detective Holmes

           walked up the driveway to speak with him. (Gov't Ex. 1 at

           10:24:35-10:24:57;     Ti. at 23-24.)     Mr. Hawkins told

           Detective Holmes that he and his daughter Ashley were the

           only other people on the property. (Gov't Ex. 1 at 10:24:40-

           10:24:45; Tr. at 67.) Captain Shannon Ramsay with the

           Murray County Sheriff's Office told Detective Holmes that

           he did not know if anyone was in the house, but that no one

           was coming to the door. (Gov't Ex. 1 at 10:25:08; Tr. at 67-

           68.)

                  Detective Holmes walked back down the driveway and

           asked Mr. Barr if he had identification. (Tr. at 75.) Mr. Barr

           had sweat dripping in his eye, and one of the arresting

                                         11
AO 72A

(Rev.8/8

2)
           officers asked Mr. Barr if there was someone in the house

           who could get him something to wipe his face. (Id. at 42.)

           Mr. Hawkins approached at this time, and the officer asked

           him to wipe Mr. Barr's face. (Gov't Ex. 1 at 10:26:00-

           10:26:03; Tr. at 42.) Mr. Hawkins then asked Mr. Barr if

           everything was okay, to which Mr. Barr responded, "I don't

           know. Can you do me a favor, urn, in the bedroom, can you

           just grab my phones?     Two phones."     (Gov't Ex. 1 at

           10:25:05-10:25:14; Tr. at 25, 44.)

               While Mr. Barr and Mr. Hawkins discussed where the

           phones were located, Detective Holmes said to Mr. Barr,

           "We're going to escort him in there to get your stuff. We

           don't want him going in there and . . . ." (Gov't Ex. 1 at

           10:26:26; Tr. at 25, 45-47, 70.) Mr. Hawkins then asked,

                                       12
AO 72A

(Rev.8/8

2)
           "Does [Ashley] know which one is your bedroom?" Mr. Barr

           replied, "[The phones] should be right on the bed." (Gov't

           Ex. 1 at 10:26:26-10:26:35; Ti. at 25, 44, 46-47.) Mr.

           Hawkins said, "Okay," and began walking to the house

           accompanied by Detective Holmes. (Ti. at 26.) Captain

           Ramsay and Detective Cox joined the two men as they

           walked into the house. (Id. at 26, 53.) Mr. Barr made no

           further statements at that time. (Id. at 26, 76-77.)

               Upon entering the home, Detective Holmes observed

           bullets on a table next to the back door and asked Mr.

           Hawkins, who had been leading the way, to step aside. (Tr.

           at 26, 55.) When Detective Holmes entered the bedroom,

           he saw a rifle and the phones on the bed and a pistol on the

           nightstand. (Id. at 27-28.)        Detective Holmes then

                                         13
AO 72A

(Rev.8/8

2)
            announced, "You know what? Sir, this is what we are going

            to do. We are going to get out of the house since there's

            guns and stuff here and we're not going to get. . . [Mr. Barr]

            can wait on getting his phones. . . there's guns back there

            so I don't want you digging around and stuff." (Gov't Ex. 1

            at 10:28:21-10:28:35; Tr. at 56.) The officers left the

            contraband and cleared the home to make sure there was

            no one inside who could walk out with a gun. (Gov't Ex. 1 at

            10:28:35-10:29:36; Tr. at 28, 60-61.)

                Upon exiting the home, Detective Holmes explained to

            Mr. Barr that they did not retrieve his phones because there

            were "guns all over the house." (Gov't Ex. 1 at 10:29:39-

            10:29:49;   Tr. at 28-29.) Mr. Barr again asked for his

            phones repeatedly, so that he could call an attorney. (Gov't

                                          14
AO 72A

(Rev. 8/8

2)
           Ex. 1 at 10:29:49-10:30:35; Tr. at 29, 56-57, 78-79.) The

           officers explained that eventually they would bring Mr. Barr

           his phones. (Gov't Ex. 1 at 10:30:35-10:30:37; Ti. at 32,

           56-57.) Officers subsequently obtained a search warrant

           from a state court judge and seized the items listed in the

           Superseding Indictment. (Tr. at 56-57.)

           III. Discussion

               Defendants contend in their Motions to Suppress that

           Detective Holmes violated the Fourth Amendment by

           accompanying Mr. Hawkins into Mr. Barr's house without a

           warrant.   (See generally Def. Barr's Mot. to Suppress

           (Docket Entry No. 21);     Def. Diaz's Mot. to Suppress

           (Docket Entry No. 71).) They therefore assert that the Court




                                        15
AO 72A

(Rev.8/8

2)
           must suppress any evidence arising from that unlawful

           entry. (Id.)

               Judge Johnson recommended that the Court deny

           Defendants' Motions to Suppress because Mr. Barr gave

           consent for Detective Holmes to enter his home. (See Non-

           Final Report & Recommendation at 9-13.) Judge Johnson

           further concluded that Detective Holmes' search of the

           home was part of a "protective sweep" and therefore did not

           violate the Fourth Amendment, regardless of consent. (Id.)

           Defendants object that Mr. Barr did not give valid consent,

           and they also argue that no basis existed to perform a

           protective sweep of the house. (See generally Def. Barr's

           Objs.; Def. Diaz's Objs.) The Court agrees with Judge

           Johnson that Mr. Barr consented to Detective Holmes' entry

                                       16
AO 72A

(Rev.8/8

2)
            of his home, and it therefore will deny the Motions to

            Suppress.

                A.   Consent

                The Court finds that Judge Johnson accurately

            summarized the Fourth Amendment law governing consent

            to police searches. (Non-Final Report & Recommendation

            at 9-10.) In particular, the Report and Recommendation

            properly noted that "Nil considering whether consent to a

            search was voluntarily given, the Court examines the totality

            of the circumstances." (Id. at 9 (citing United States v.

            Tovar-Rico, 61 F.3d 1529, 1535 (11th Cir. 1995).) The

            Court agrees with Judge Johnson's conclusion that, based

            on the totality of the circumstances, "Mr. Barr voluntarily




                                         17
AO 72A

(Rev. 8/8

2)
           consented to allow officers to accompany Mr. Hawkins into

           the house to retrieve his cell phones." (Id. at 13.)

               In his Objections, Mr. Barr contends that his actions

           toward Detective Holmes did not amount to consent

           because "[a]s a matter of law, it cannot be said that failure

           to object to a search equals consent to the search." (Def.

           Barr's Objs. at 9 (quoting United States v. Gonzalez, 71

           F.3d 819, 829-830 (11th Cir. 1996)).) The Court does not

           find Mr. Barr's objection persuasive. It is true that mere

           failure to object is, as a matter of law, insufficient to find

           consent to a search. See Bates v. Harvey, 518 F.3d 1233,

           1244 (11th Cir. 2008) ("We have found that meaningful

           consent cannot be derived from the mere failure to object to

           a search . . . ."). The Eleventh Circuit also holds, however,

                                         18
AO 72A

(Rev,8/8

2)
           that "explicit verbal consent" is not necessary where an

           individual's actions convey permission to enter a home.

           United States v. Ramirez-Chilel, 289 F.3d 744, 752 (11th

           Cir. 2002) (finding valid consent to enter a house where the

           defendant's body language "yield[ed] the right-of-way" to

           officers). Judge Johnson therefore correctly found that Mr.

           Barr communicated his consent by continuing the describe

           the location of his cell phones "after Detective Holmes

           explained to Mr. Barr that officers would have to escort Mr.

           Hawkins in the house for safety reasons."        (Non-Final

           Report & Recommendation at 11-12.)

               Judge Johnson also correctly rejected Mr. Barr's

           contention that Detective Holmes unilaterally "claim[ed]

           authority" to enter the home and thereby forced Mr. Barr's

                                        19
AO 72A

(Rev.8/8

2)
           consent. (Id. at 12 (alteration in original).) As the report and

           recommendation accurately states, "Mr. Barr repeatedly

           asked that [Detective Holmes and Mr. Hawkins] return and

           retrieve his cell phones" after their initial entry into his home.

           (Id.) Thus, it appears from the totality of the circumstances

           that "Mr. Barr made the determination that calling an

           attorney was more important than excluding the officers

           from the house." (Id. at 13.) The Court accordingly agrees

           with Judge Johnson that Detective Holmes did not force Mr.

           Barr's involuntary consent through a claim of authority.

                The Court further finds that Judge Johnson accurately

           discussed and applied United States v. Wright, 324 F. App'x

           800 (11th Cir. 2009) to the facts of this case. In Wright, the

           Eleventh Circuit found voluntary consent where the

                                           20
AO 72A

(Rev.8/8

2)
           defendant, while under arrest, requested permission to

           retrieve his shirt and shoes from inside his home. 324 F.

           App'x at 801. The defendant asked his girlfriend to bring his

           shirt and shoes from the back of the house, which she did

           while accompanied by an officer. Id.       The Report and

           Recommendation properly analogizes Wright to this case,

           where Mr. Barr requested Mr. Hawkins to retrieve his cell

           phones, which Mr. Hawkins did while accompanied by

           Detective Holmes. (Non-Final Report & Recommendation

           at 11-12.) The Court therefore agrees with Judge Johnson

           that Mr. Barr consented to Detective Holmes' entry of his

           house, and it will adopt his recommendation to deny

           Defendants' Motions to Suppress.




                                        21
AO 72A

(Rev.8/8

2)
               B.   Protective Sweep

               The Court finds that Judge Johnson accurately

           summarized the law concerning protective sweeps. (Id. at

           10-11.) The Report and Recommendation also accurately

           states that "Mr. Barr was known to have previously kept

           weapons in the home" and that "the officers had no way of

           knowing whether Ms. Diaz was in the residence or if anyone

           else other than Mr. Hawkins and his daughter were visiting

           Mr. Barr that day."   (Id. at 12.) In light of the Court's

           agreement that Mr. Barr consented to the entry of his home,

           however, there is no need to further determine whether

           Detective Holmes' search qualified as a protective sweep.

           The Court finds that Detective Holmes entered the house

           with Mr. Barr's consent, at which point he observed the

                                       22
AO 72A

(Rev.8/8

2)
           items listed in the Superseding Indictment, and he therefore

           did not require justification to conduct a protective sweep.

           IV. Conclusion

               ACCORDINGLY, the Court ADOPTS the Non-Final

           Report and Recommendation of United States District Judge

           Walter E. Johnson [83], OVERRULES Defendants'

           Objections thereto [86, 87], and DENIES Defendants'

           Motions to Suppress [21, 71].
                                                1
               IT IS SO ORDERED, this the       d- ed ay   of November,

           2018.


                         SENI            I:(STATESDI&RICTJUDGE




                                        23
AO 72A

(Rev.8/8

2)
